Name: Commission Implementing Regulation (EU) 2017/2369 of 18 December 2017 amending Implementing Regulation (EU) No 743/2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption, as regards its period of application (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: health;  fisheries;  agricultural policy;  international trade;  Europe;  trade
 Date Published: nan

 19.12.2017 EN Official Journal of the European Union L 337/26 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2369 of 18 December 2017 amending Implementing Regulation (EU) No 743/2013 introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption, as regards its period of application (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 743/2013 (2) was adopted as audits of the Commission's audit service identified deficiencies in Turkey in the implementation of official controls of the production of bivalve molluscs intended for export to the Union, and as Member States reported non-compliant consignments of bivalve molluscs originating in Turkey which were not fulfilling Union microbiological standards. (2) The last audit of the Commission's audit service, which took place in September 2015, found significant deficiencies in the control system for bivalve molluscs intended for export to the Union still existed. The Turkish competent authorities presented information regarding the corrective measures initiated to address those deficiencies. However, some of those deficiencies, notably in the performance of laboratories, still exist. (3) Due to the nature of the products involved, the application of Implementing Regulation (EU) No 743/2013 should therefore be extended until sufficient guarantees have been obtained, tests carried out by Member States demonstrate the compliance of consignments and a follow-up audit confirms that a lifting of the measures is possible. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 5 of Implementing Regulation (EU) No 743/2013, the date 31 December 2017 is replaced by the date 31 December 2021. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Implementing Regulation (EU) No 743/2013 of 31 July 2013 on introducing protective measures on imports of bivalve molluscs from Turkey intended for human consumption (OJ L 205, 1.8.2013, p. 1).